The Court.
This action was brought to recover certain taxes claimed to have been paid under duress, and which it is declared by the appellant were not collectible, by reason of the assessment being invalid.
The individual whose personal property was assessed ■gave a list of it in detail, as lie states in his complaint, the assessor, but that official did not list the property in detail, but made this entry in the assessment-book: 61 Value of personal property, exclusive of money and .solvent credits, $15,725.”
The complaint is demurred to as not stating facts sufficient to constitute a cause of action. The demurrer was sustained, and the plaintiff not desiring to amend his complaint, judgment passed for the defendant, from which the present appeal is prosecuted.
The only question involved is, whether the form of the assessment set out in the assessor’s book was sufficient, under section 3650 of the Political Code; and- that it was sufficient is, in effect, decided in San Francisco v. Pennie, 93 Cal. 465, and upon the authority of that case the judgment must be affirmed.
Judgment affirmed.